In a proceeding under article 78 of the CPLR, to compel the New York City Tax Commission to accept as timely filed the petitioner’s written protest against a real property tax assessment, and to require the said commission to act upon such protest, the petitioner appeals from a judgment of the Supreme Court, Queens County, entered July 6, 1964 upon the opinion of the court, which denied its application and dismissed its petition. Order reversed on the law, without costs, and petition granted, without costs. The findings of fact implicit or contained in the opinion below are affirmed. Sections 160 and 163 of the New York City Charter provide that the assessment books shall be open for public inspection from February 1 until March 15, and that an application for correction of an assessment may be filed “ During the time that the books * * * are open for public inspection” (§ 163). In 1964, the date of March 15 fell on a Sunday. On Friday, March 13, petitioner mailed an application for correction of an assessment to the Tax Commission. The application was not received until Monday, March 16. The Tax Commission refused to act on it upon the ground that it was not timely filed. We believe the Tax Commission erred. It is our opinion that section 25-a of the General Construction Law is applicable to the situation at bar; and that by virtue of such section the filing time here was extended until Monday, March 16 (Matter of Fay v. Boyland, 18 Misc 2d 150; Matter of Zazzi v. Boyland, N. Y. L. J., June 29, 1964, p. 13, col. 4). That being so, petitioner’s application was timely filed. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.